Parsons, C. J.
The policy in this case was effected in the name
of Israel Munson, as agent for the plaintiff; by which the defendants undertook to insure the plaintiff. He now brings an action on this policy, to recover a loss for the use of Evarts and others, who were alone interested in the property insured ; and it is made a question for our decision whether the action can be maintained. We are all of opinion that the action cannot be maintained. From the natural import of the words of the policy, and from the necessary construction of it, no person is insured from loss but Russell; and the case of Graves vs. The Boston M. I. Company, decided both in the Circuit and Supreme Courts of the United States, is an authority in point. The distinction attempted between that case and the case at bar, is, that Graves had an interest, which the policy might protect; here Russell had no interest, and the policy will be void. That distinction does not appear to us to make any difference. The alteration of the policy from the old form was made, because the assurers would know the persons for whom they would answer. But if any man having no interest, nor [ * 85 ] * calling himself agent, to excite the inquiry of the underwriters, might cause himself to be insured, the intent and design of the alteration of the policy would be defeated, and the underwriters entrapped to insure the property of a man whose property they must suppose they had not insured.

Plaintiff nonsuit.